DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group 1, composition claims, Species A1 (component A is a monomer), B2 (active-energy-ray-curable composition is a liquid at 25 C) and C1 (component B includes higher alcohols) is acknowledged for examination purposes. 
The elections have been made with traverse:
Restriction
	Issue: restriction of composition, method, and apparatus
Applicant argues the traversal is on the ground(s) that the Office has not presented Applicant with evidence in the form of examples that the composition, method, and apparatus and could be used in or with other methods, apparatuses, and methods, respectively.
Examiner does not find this persuasive because the restriction requirement included examples (e.g., the composition could be used in a 2d printing process [Pg 2 of restriction requirement. Applicant does not provide any reason why these examples are unreasonable. Rather, Applicant has not provided any evidence, for example, that the composition is not usable in the 2D printing provided in the restriction requirement; or that any of the other examples relied upon in the restriction requirement are improper.
Applicant further argues the traversal because there is no search burden.
Examiner does not find this persuasive because the argument amounts to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error.
Species
	Issue: election of solid or liquid species at 25C
Applicant points out an error in the species election requirement regarding the description of claim 6 and alleges that the species requirement is improper.
 Examiner agrees with Applicant’s description of claim 6 and retracts the description set forth in the restriction requirement. However, the species election is still maintained because the Application nevertheless teaches both the mutually exclusive species of being solid or liquid species at 25C. For example, Claim 6 states “wherein the active-energy-ray-curable composition is a solid that exhibits a compressive stress of 2 kPa or higher in response to compression by 1% in an environment of 25 degrees C.” and Table 1 shows that the “viscosity of the active - energy - ray - curable composition is 6 mPa . s through 12 mPa . s at 25 degrees C .” (PGPUBP0048). These viscosities correspond to liquids. For example, the viscosity of water is 1 mPa-s and the viscosity of olive oil is 84 mPa-s.
Conclusion
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Additionally, Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (B1 [resin is solid at 25 C] when B2 
Additionally, Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (C3 [poly hydroxyl alcohols] when C1 [higher alcohols] was elected [See PGPUB P0026, which disclose these as distinct compounds]), there being no allowable generic or linking claim.
Claims 1, 2, 4, 5 are examined.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170192251 A1)
In reference to claim 1, 2, 4, 5, Lin discloses a… composition comprising:
a monomer (A) having a hydrogen-bonding capacity; wherein the monomer (A) having a hydrogen-bonding capacity comprises a water-soluble monofunctional ethylenically unsaturated monomer (“N-vinyl-2-pyrrolidinone” [Table 21]. See Instant PGPUB0021); and
a compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms; wherein the compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms comprises higher alcohol (“1-hexanol” [Table 21]. See Instant PGPUB0026),
Lin does not specifically state that the composition is an active-energy-ray-curable composition, however, Lin further discloses the presence of an initiator comprising “2-hydroxy-2-methyl-propiophenone” (Table 21). Since “2-hydroxy-2-methyl-propiophenone” is a photoinitiator (e.g., see phenones listed in instant PGPUB0030), it would be obvious to use active-energy-rays to initiate the composition using the initiator provided by Lin in the composition.
The cited prior art does not specifically disclose that the structure has the property of 
wherein a cured product of the active-energy-ray-curable composition is a solid that exhibits a compressive stress of 2 kPa or higher in response to compression by 1%, and
wherein the active-energy-ray-curable composition is a liquid in an environment of 60 degrees C.

However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function; and, the structure must be clearly and positively specified.
	Claim 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 7879267 B2)
	In reference to claim 1, 2, 4, 5, Turner discloses a… composition comprising:
a monomer (A) having a hydrogen-bonding capacity (“hydrophilic coating composition” [Claim 42]. hydrophilic means water loving and would comprise a hydrogen-bonding capacity and “curing the … coating composition” [Claim 42]. If the hydrophilic coating composition is curable then it contains monomers); and
a compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms wherein the compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms comprises higher alcohol (“wherein the coating composition further comprises a low boiling point solvent and a high boiling point solvent” [Claim 48]… “selected from the group consisting of … 1-butanol, 1-pentanol, 1-hexanol, 1-octanol, 3-methyl-3-pentanol, dimethyl-3-octanol, 3-methoxy-1-butanol, 1,2-butanediol, 1,4-butanediol, 1,3-hexanediol, water and combinations thereof” [Claim 61]).

The cited prior art does not specifically disclose that the structure has the property of wherein a cured product of the active-energy-ray-curable composition is a solid that exhibits a compressive stress of 2 kPa or higher in response to compression by 1%, and
wherein the active-energy-ray-curable composition is a liquid in an environment of 60 degrees C.
wherein the compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms is compatible with the monomer (A) having a hydrogen-bonding capacity and is a non-reactive compound.
However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function; and, the structure must be clearly and positively specified.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	In reference to Tamura (US 20010003031 A1), the reference is considered pertinent to applicant's disclosure because Tamura discloses an active-energy-ray-curable composition (“A photocurable resin composition comprising “ [Claim 1]) comprising:
a monomer (A) having a hydrogen-bonding capacity (“(B) a radical polymerizable compound different from the above urethane acrylate” [Claim 1] and “(meth)acrylates” [P0059])
a compound (B) that has a hydrogen-bonding capacity and comprises straight-chain alkyl that comprises 4 or more carbon atoms (“(A) an urethane acrylate represented by the following formula (I):” [Claim 1]. See Claim 1.)
wherein the active-energy-ray-curable composition is a liquid in an environment of 60 degrees C (“the photocurable resin composition of the present invention is a liquid” [P0208])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744